                                             Case 3:18-cv-07653-JD Document 47-7 Filed 06/22/20 Page 1 of 4




                                    1   George M. Lee (SBN 172982)
                                           gml@seilerepstein.com
                                    2   SEILER EPSTEIN LLP
                                        275 Battery Street, Suite 1600
                                    3   San Francisco, CA 94111
                                        Phone: (415) 979-0500
                                    4   Fax: (415) 979-0511
                                    5   Attorneys for Plaintiffs
                                        CHAD LINTON, PAUL MCKINLEY STEWART,
                                    6   KENDALL JONES, FIREARMS POLICY FOUNDATION,
                                        FIREARMS POLICY COALITION,
                                    7   SECOND AMENDMENT FOUNDATION,
                                        THE CALGUNS FOUNDATION and MADISON
                                    8   SOCIETY FOUNDATION
                                    9
                                                                    UNITED STATES DISTRICT COURT
                                   10
                                   11                            NORTHERN DISTRICT OF CALIFORNIA
                                   12
                                        CHAD LINTON, et al.,                                 Case No. 3:18-cv-07653-JD
                                   13
SEILER EPSTEIN LLP




                                                  Plaintiffs,                                [PROPOSED] ORDER GRANTING
                                   14
                Attorneys at Law




                                                                                             PLAINTIFFS’ MOTION FOR SUMMARY
                                   15          vs.                                           JUDGMENT, OR IN THE ALTERNATIVE, FOR
                                                                                             PARTIAL SUMMARY JUDGMENT
                                   16   XAVIER BECERRA, in his official capacity as
                                        Attorney General of California, et al.,              [FRCP 56]
                                   17
                                   18             Defendants.                                Courtroom 11, 19th Floor
                                                                                             Judge:   Hon. James Donato
                                   19
                                   20
                                   21
                                                                ORDER GRANTING SUMMARY JUDGMENT
                                   22
                                               The motion of plaintiffs Chad Linton, Paul McKinley Stewart, Kendall Jones, Firearms
                                   23
                                        Policy Foundation, Firearms Policy Coalition, Second Amendment Foundation, California Gun
                                   24
                                        Rights Foundation and Madison Society Foundation (“Plaintiffs”) for summary judgment, or in
                                   25
                                        the alternative, partial summary judgment of claims, came for hearing before this Court, Hon.
                                   26
                                        James Donato presiding. Plaintiffs and moving parties were represented by George M. Lee, their
                                   27
                                        counsel of record. Defendants Xavier Becerra, in his official capacity as Attorney General of
                                   28
                                        California, Brent E. Orick, in his official capacity as Acting Chief for the Department of Justice

                                                                                         1
                                             ORDER GRANTING PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT AND/OR PARTIAL SUMMARY JUDGMENT
                                                                                CASE NO. 3:18-cv-07653-JD
                                             Case 3:18-cv-07653-JD Document 47-7 Filed 06/22/20 Page 2 of 4




                                    1   Bureau of Firearms, and Robert D. Wilson, in his official capacity as Deputy Attorney General
                                    2   (“Defendants”) were represented by Deputy Attorney General Maureen C. Onyeagbako, their
                                    3   counsel of record. The Court considered all papers submitted in support of, and in opposition to,
                                    4   the Plaintiffs’ motion, and considered all argument thereon. The matter having been submitted,
                                    5   and good cause appearing, the Court hereby orders as follows:
                                    6          Plaintiffs’ motion for summary judgment pursuant to FRCP 56 is GRANTED. The Court
                                    7   finds that there is no genuine dispute as to any material fact and that the moving parties are
                                    8   entitled to judgment as a matter of law. FRCP 56(a). Accordingly, the Court hereby GRANTS
                                    9   the Plaintiffs’ motion, and shall enter separate judgment in favor of all Plaintiffs, and against
                                   10   Defendants, for declaratory and injunctive relief, on all of their claims, as follows:
                                   11
                                   12                                               COUNT I
                                                                              (SECOND AMENDMENT)
                                   13
SEILER EPSTEIN LLP




                                               The Court finds that Defendants’ policies, practices, customs, in enforcing California
                                   14
                Attorneys at Law




                                        Penal Code §§ 29800 and 30305, as applied to individual Plaintiffs Chad Linton, Paul McKinley
                                   15
                                        Stewart, and Kendall Jones, violate the Second Amendment of the U.S. Constitution. Plaintiffs
                                   16
                                        have shown that the Defendants’ policies, practices and customs in applying sections 29800 and
                                   17
                                        30305, as applied to the individual Plaintiffs, when the prohibitions imposed by those sections
                                   18
                                        are solely based upon the prior felony convictions at issue and as shown, burdens conduct
                                   19
                                        protected by the Second Amendment, and Defendants have not shown sufficient justification
                                   20
                                        under either the standard of strict scrutiny (requiring the State to show both a compelling state
                                   21
                                        interest in prohibiting persons convicted of non-violent felonies in other states from owning
                                   22
                                        firearms, where the convictions have been set aside, vacated and dismissed, and that the State’s
                                   23
                                        policies are narrowly tailored to avoid infringing upon constitutional liberties, with no less
                                   24
                                        restrictive alternatives to achieve those ends), or intermediate scrutiny (requiring the State to
                                   25
                                        show both a significant state interest, and a reasonable fit between those ends and the policies,
                                   26
                                        practices and customs at issue) to justify the burdens that their policy imposes. Plaintiffs have
                                   27
                                        made a sufficient showing that they are law-abiding citizens who have not been convicted of
                                   28
                                        violent or serious offenses since their original felony convictions, that they are not prohibited
                                                                                          2
                                             ORDER GRANTING PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT AND/OR PARTIAL SUMMARY JUDGMENT
                                                                                CASE NO. 3:18-cv-07653-JD
                                             Case 3:18-cv-07653-JD Document 47-7 Filed 06/22/20 Page 3 of 4




                                    1   from owning firearms by state and federal law, that their rights to keep and bear arms were
                                    2   specifically restored to them in the respective states of origin, which would not justify a lifetime
                                    3   ban on constitutionally-protected conduct. Accordingly, continuing enforcement of Pen. Code §§
                                    4   29800 and 30305, as applied to individual Plaintiffs Linton, Stewart and Jones, violates the
                                    5   Second Amendment.
                                    6
                                    7                                              COUNT II
                                                                        (FULL FAITH AND CREDIT CLAUSE)
                                    8
                                               Plaintiffs have shown entitlement to judgment in their favor on their second claim, as
                                    9
                                        Defendants’ policies, practices and customs in refusing to recognize or honor the final
                                   10
                                        disposition of those felony convictions incurred in other states, violates the Full Faith and Credit
                                   11
                                        Clause of the U.S. Constitution, art. IV, § 1, and 28 U.S.C. § 1738, because such policies,
                                   12
                                        practices and customs fail to give full faith and credit to those final judgments entered by the
                                   13
SEILER EPSTEIN LLP




                                        courts of Washington State, Arizona and Texas, which had jurisdiction and which set aside,
                                   14
                Attorneys at Law




                                        vacated and/or dismissed the individual Plaintiffs’ underlying felony convictions, and restored
                                   15
                                        their rights to own and possess firearms therein.
                                   16
                                   17
                                                                                    COUNT III
                                   18
                                                                                (RIGHT TO TRAVEL)
                                   19
                                               Plaintiffs have shown entitlement to judgment in their favor on their third claim, as
                                   20
                                        Defendants’ policies, practices and customs violates the constitutional right to travel, as
                                   21
                                        protected by the Privileges and Immunities Clause, art. IV, § 2 of the Constitution, and the
                                   22
                                        Privileges or Immunities Clause of the Fourteenth Amendment. Defendants’ policies, practices
                                   23
                                        and customs, in refusing to honor those final judgments and orders setting aside, vacating and
                                   24
                                        dismissing the individual Plaintiffs’ underlying convictions, are based solely upon a literal
                                   25
                                        reading of California Pen. Code § 29800, subidv. (a), while allowing persons convicted of felony
                                   26
                                        offenses in California to restore their firearm rights when certain felony wobbler offenses are
                                   27
                                        reduced, post-conviction, to misdemeanors. This constitutes disparate treatment between out-of-
                                   28
                                        state former felons, who were convicted of comparable offenses, and persons convicted in

                                                                                            3
                                             ORDER GRANTING PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT AND/OR PARTIAL SUMMARY JUDGMENT
                                                                                CASE NO. 3:18-cv-07653-JD
                                             Case 3:18-cv-07653-JD Document 47-7 Filed 06/22/20 Page 4 of 4




                                    1   California of similar offenses, and violates the constitutional right to travel. Saenz v. Roe, 526
                                    2   U.S. 499, 119 S.Ct. 1518 (1999).
                                    3                                                 -- o()o --
                                    4          Accordingly, declaratory judgment as set forth herein shall be entered in favor of
                                    5   Plaintiffs Chad Linton, Paul McKinley Stewart, and Kendall Jones against defendants Xavier
                                    6   Becerra, in his official capacity as Attorney General of California, Brent E. Orick, in his official
                                    7   capacity as Acting Chief of the Department of Justice Bureau of Firearms, and Robert D. Wilson,
                                    8   in his official capacity as Deputy Attorney General.
                                    9          The organizational plaintiffs in this action, Firearms Policy Foundation, Firearms Policy
                                   10   Coalition, Inc., Second Amendment Foundation, Inc., California Gun Rights Foundation, and
                                   11   Madison Society Foundation, have moved on behalf of individual Plaintiffs Linton, Stewart and
                                   12   Jones, each of whom are members. The relief that the organizational plaintiffs requested in the
                                   13   motion is for judgment that would provide relief to individual plaintiffs Linton, Stewart and
SEILER EPSTEIN LLP




                                   14   Jones. That relief is now being granted by and through this Order.
                Attorneys at Law




                                   15          Therefore, injunctive relief should be granted to the Plaintiffs. Defendants, and all
                                   16   working for and in concert with the Defendants, including all bureaus, departments and agencies
                                   17   of the California Department of Justice (“DOJ”) are hereby enjoined from enforcing or
                                   18   continuing to enforce California Penal Code §§ 29800 and 30305 as they may be applied to
                                   19   plaintiffs Linton, Stewart and Jones, to the extent that such alleged prohibitions are or would be
                                   20   based upon their non-violent, out-of-state felony convictions that have been set aside and vacated
                                   21   in their respective states of origin, as referenced and attached to their individual declarations, and
                                   22   in the records produced by the Defendants. Defendants are further restrained and enjoined from
                                   23   denying these individual plaintiffs Linton, Stewart and Jones Certificates of Eligibility pursuant
                                   24   to Pen. Code § 26710 if applied for.
                                   25          IT IS SO ORDERED.
                                   26   Dated: __________________________                      ___________________________________
                                                                                               HON. JAMES DONATO
                                   27                                                          UNITED STATES DISTRICT JUDGE
                                   28


                                                                                          4
                                             ORDER GRANTING PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT AND/OR PARTIAL SUMMARY JUDGMENT
                                                                                CASE NO. 3:18-cv-07653-JD
